Exhibit 10(a)
(DUSA LOGO) [y77157y7715701.gif]

     
By E-mail
   
Mr. Frank Pollard
  Mr. Jeffrey Bernstein
3615 RFD
  9739 Monte Mar Drive
Long Grove, Illinois 60047
  Los Angeles, CA 90035

Re: Amended Nicomide License and Third Amendment to Merger Agreement
HIGHLY CONFIDENTIAL
April 3, 2009
Gentlemen:
     We are writing to you in your capacity as the Sirius Shareholder
Representatives under the terms of the merger agreement between DUSA
Pharmaceuticals, Inc. (“DUSA”) and Sirius Laboratories, Inc. (“Sirius”) dated
December 30, 2005, as amended (the “Merger Agreement”). As explained below, we
require a further limited waiver of Section 10.4(b) of the Merger Agreement.
     DUSA has been engaged in negotiations to broaden the Nicomide® patent
license with River’s Edge Pharmaceuticals, LLC (“River’s Edge”) to which you
agreed in August, 2008. Our discussions with River’s Edge are about to conclude.
DUSA has agreed to amend the non-exclusive license to the patent which claims
Nicomide® for the prescription pharmaceutical market, to an exclusive license on
the terms we have discussed with you verbally and in writing.
     In addition, you may also be aware that, Dr. Joel Bernstein, acting on
behalf of a group Sirius Principal Shareholders (as defined in the Merger
Agreement) has threatened DUSA with litigation alleging various breaches of the
Merger Agreement by DUSA. DUSA wishes to resolve all issues with the former
Sirius shareholders. In that regard, in addition to the consent to waive
Section 10.4 of the Merger Agreement in connection with the amended Nicomide
license, DUSA is proposing that the Sirius Representatives and the Sirius
Principal Shareholders enter into a Release and the Third Amendment to the
Merger Agreement in the form of Exhibits A and B attached to and made a part of
this letter agreement.
     In consideration of the waiver of Section 10.4 and the Release and Third
Amendment to the Merger Agreement, DUSA agrees to pay One Hundred Thousand
Dollars ($100,000) to the Sirius Shareholders on a pro rata basis based on their
respective interests in Sirius upon the execution of this letter and the
Exhibits by all respective parties, and a potential second payment of Two
Hundred Fifty Thousand Dollars ($250,000) as set forth in the Release.
     If you consent to the waiver, we ask that one or both of you sign this
letter in the space below and FAX it back to me at 978-909-1016.
CORPORATE HEADQUARTERS 25 Upton Drive, Wilmington, MA 01887 — Phone
978.657.7500, Fax 978.657.9193
TORONTO OFFICE 555 Richmond Street West, Suite 300, P.O. Box 704, Toronto,
Ontario M5V 3B1 Phone 416.363-5059, Fax 416.363.6602
WWW.dusapharma.com

 



--------------------------------------------------------------------------------



 



            Very truly yours,
      /s/ Robert F. Doman    / 4-23-09    Robert F. Doman       President and
Chief Executive Officer     

We hereby (i) consent pursuant to Section 15.10 of the Merger Agreement to waive
Section 10.4(b) of the Merger Agreement to allow DUSA to enter the Amendment to
the License Agreement under the principal terms presented to us.

         
/s/ Frank Pollard
  /s/ Jeffrey Bernstein    
 
       
Frank Pollard
  Jeffrey Bernstein      
Date: 04/03/2009
  Date: April 3, 2009    

-2-